NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted December 8, 2011
                                  Decided December 8, 2011

                                            Before

                               JOEL M. FLAUM, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 10‐3686

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 07‐30006‐001

JULIUS PETTIS,                                       Richard Mills,
      Defendant‐Appellant.                           Judge.

                                          O R D E R

        Julius Pettis was working as a government informant in 2007 when he stole $1,000
investigators had given him to buy crack cocaine but told them he paid the money to the
drug dealer they were targeting. Pettis pleaded guilty to making a false statement to a
federal officer, 18 U.S.C. § 1001, and was sentenced that same year to 12 months’
imprisonment and 36 months’ supervised release. He completed the prison sentence in
January 2008, but in July 2009 the district court revoked his supervised release for driving
under the influence and ordered him to serve another 8 months’ imprisonment followed by
12 months’ supervised release. Pettis was released again in February 2010, but 6 months
later his probation officer petitioned to revoke his supervised release, alleging 16 violations.
At the revocation hearing Pettis admitted to four of those violations: possessing cocaine,
No. 10‐3686                                                                            Page 2

failing to notify his probation officer about arrests by local police, failing to take
medications prescribed for mental illness, and contacting a former girlfriend he had been
ordered to stay away from because of prior assaults. The district court revoked Pettis’
supervised release and ordered him to serve another 24 months’ imprisonment. Pettis
appeals, but his appointed counsel moves to withdraw because she cannot identify any
nonfrivolous issues for review. See Anders v. California, 386 U.S. 786 (1967). Pettis has not
opposed counsel’s motion. See CIR. R. 51(b). Confining our review to the potential
arguments developed in counsel’s facially adequate brief, see United States v. Schuh, 289 F.3d
968, 973–74 (7th Cir. 2002), we grant the motion to withdraw and dismiss the appeal.
 
        Counsel considers challenging the district court’s decision to revoke Pettis’
supervised release on the ground that his admissions were not knowing and voluntary.
See United States v. LeBlanc, 175 F.3d 511, 515 (7th Cir. 1999). But because Pettis does not
wish to challenge the revocation on appeal, counsel correctly forgoes any discussion about
its validity. See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010). 

        Counsel also considers whether Pettis could argue that his term of 24 months is
plainly unreasonable. See United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009); United
States v. Kizeart, 505 F.3d 672, 674 (7th Cir. 2007). But she appropriately concludes that any
challenge would be frivolous because the district court employed the proper methodology
to impose the term. See United States v. Neal, 512 F.3d 427, 438–39 (7th Cir. 2008). The court
correctly determined that, based on Pettis’ criminal history category of VI and his Grade B
violations of the conditions of his supervised release, the guidelines recommend a term of
21 to 27 months’ reimprisonment. See U.S.S.G. § 7B1.4(a). And the court properly recognized
that because Pettis violated 18 U.S.C. § 1001, which carries a maximum term of
imprisonment of 5 years, making it a Class D felony, see id. § 3559(a)(4), the statutory
maximum term of reimprisonment was 24 months, see id. § 3583(e)(3). Finally the court took
into account the sentencing factors in 18 U.S.C. § 3553(a)—in particular, Pettis’ history and
characteristics and the nature and circumstances of his offense, see id. § 3553(a)(1), and the
need for the sentence imposed, see id. § 3553(a)(2). The court explained that it had
considered Pettis’ prior revocation and his “very, very considerable” record and urged him
to take advantage of the drug programs available in prison. 

       We GRANT counsel’s motion to withdraw and DISMISS Pettis’ appeal.